     Case 2:20-cv-01269-JAM-CKD Document 10 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY GARONE,                                  No. 2:20-cv-01269-CKD P
12                        Plaintiff,
13            v.                                       ORDER AND
14    RIO COSUMNES CORRECTIONAL                        FINDINGS AND RECOMMENDATIONS
      CENTER,
15
                          Defendant.
16

17

18           By order filed August 14, 2020, plaintiff’s complaint was dismissed and thirty days leave

19   to file an amended complaint was granted. The thirty-day period has now expired, and plaintiff

20   has not filed an amended complaint or otherwise responded to the court’s order.

21           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this

22   matter to a district court judge.

23           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
                                                      1
     Case 2:20-cv-01269-JAM-CKD Document 10 Filed 09/23/20 Page 2 of 2

 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 3   (9th Cir. 1991).

 4   Dated: September 22, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/garo1269.fta.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
